DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 11-13, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenfeld (US 2017/0091999).

As to claim 1, Blumenthal discloses a method for calibrating an augmented reality (AR) device to a robot base reference frame ([0022], [0036], [0046]), said method comprising: providing a three-dimensional (3D) model of each structural component of a robot to the AR device ([0043], [0048], [0054]); providing position data for all joints of the robot in a current pose from a robot controller to the AR device ([0034], [0057], [0059]); computing a 3D model of the robot in the current pose, by the AR device, using the 3D models of the components and the position data ([0034], [0043]); capturing image or sensor data of the robot in the current pose by one or more camera or sensor in the AR device ([0013], [0043]); and comparing the image or sensor data of the robot to the 3D model of the robot to determine a position and orientation of the AR device with respect to the robot base reference frame ([0007], [0037], [0044], [0046], [0057]).

2. The method according to Claim 1 wherein the 3D models of each of the structural components of the robot are computer aided design (CAD) solid or surface models [0043].


7. The method according to Claim 1 wherein the image or sensor data is digital images of the robot taken by one or more cameras in the AR device ([0013], [0043]).

11. The method according to Claim 1 further comprising using the position and orientation of the AR device with respect to the robot base reference frame, by an AR application program running on the AR device, in order to properly depict virtual elements on a display of the AR device [0013].

12. The method according to Claim 1 wherein providing the position data, computing the 3D model of the robot, capturing the image or sensor data and comparing the image or sensor data to the 3D model occur while the robot is parked in a stationary position [0048-0059].

13. The method according to Claim 1 wherein providing the position data, computing the 3D model of the robot, capturing the image or sensor data and comparing the image or sensor data to the 3D model occur while the robot is running a motion program [0048-0059].

As to claim 22, Blumenthal discloses a method for calibrating an augmented reality (AR) device to a machine base reference frame ([0022], [0036], [0046]), said method comprising: providing a three-dimensional (31D) model of each structural component of an articulated machine to the AR device ([0043], [0048], [0054]); providing position data for all parts of the machine in a current pose from a machine controller to the AR device ([0034], [0057], [0059]); computing a 3D model of the machine in the current pose, by the AR device, using the 3D models of the components and the position data ([0034], [0043]); capturing image or sensor data of the machine in the current pose by one or more camera or sensor in the AR device ([0013], [0043]); and comparing the image or sensor data of the machine to the 3D model of the machine to 

23. The method according to Claim 22 wherein the position and orientation of the AR device with respect to the machine base reference frame are used in a program running on a simulation system in order to properly display movements of a digital twin of the machine, where the digital twin is a virtual replica of the machine which is calibrated by the AR device [0013].

24. The method according to Claim 22 further comprising mapping locations and orientations of other machines and other objects in the machine base reference frame, by the AR device, including comparing images of the other machines and other objects to known solid/surface models of the other machines and other objects [0040].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal, in view of Kazi et al. (US 7,818,091).

As to claims 4 and 5, Blumenthal discloses the claimed invention, as shown above, including wherein the robot is an articulated robot having multiple arms connected in series (Fig. 2).  However, it is silent with respect to wherein the position data is joint angular position data/joint Cartesian coordinates measured by joint encoders in the robot.
Kazi discloses an articulated robot with position data that is joint angular position data/joint Cartesian coordinates measured by joint encoders in the robot (col 2, line 65-67).  Since Blumenthal is silent with respect to the exact form of the robot’s position data in its invention, it would have been obvious to one of ordinary skill in the art to provide Blumenthal with Kazi in order to substitute joint angular position data/joint Cartesian coordinates as position data since it is functionally equivalent and routine in the art.

As to claim 8, Kazi further discloses wherein the image or sensor data is data from a laser sensor, an audio spectrum sensor, a time-of-flight based sensor, a radar sensor or a LiDar sensor (col 2, line 6-10).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal, in view of Chin et al. (US 2017/0056970).

As to claim 6, Blumenthal discloses the claimed invention, as shown above.  However, it is silent with respect to wherein the robot is a delta-type robot having multiple parallel links connecting a moving pick-and-place head to a fixed hub.
Chin discloses a well-known-in-the-art delta-type robot having multiple parallel links connecting a moving pick-and-place head to a fixed hub [0060].  It would have been obvious to one of ordinary skill in the art to substitute Chin’s robot for Blumenthal’s since the physical configuration of the robot does not appear to alter the functionality of the invention with regards to position sensing, 3D modeling, capturing image, etc.

Allowable Subject Matter
Claims 14-21 are allowed.
Claims 3, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With regards to Claim 14, Blumenthal discloses a system for calibrating an augmented reality (AR) device to a robot base reference frame, said system comprising: an industrial robot having a plurality of structural components [0040]; a robot controller in communication with the robot, said controller including a processor and memory and being configured with robot operational control software [0034]; and an augmented reality (AR) device in communication with the robot controller ([0022], [0034], [0059]), said AR device having one or more camera or object sensor (201), a display (111), and a processor (102) and memory (108) configured to run an AR application, where the robot controller provides position data for all joints of the robot in a current pose to the AR device ([0034], [0057], [0059]), and the AR device computes a 3D model of the robot in the current pose using 3D models of the structural components and the position data ([0034], [0043]), captures image or sensor data of the robot in the current pose using the one or more camera or sensor ([0013], [0043]), and compares the image or sensor data of the robot to the 3D model of the robot to determine a position and orientation of the AR device with respect to the robot base reference frame ([0007], [0037], [0044], [0046], [0057]).  However, Blumenthal is silent with respect to said AR device having “position tracking sensors”, i.e. inertial measurement unit, gyroscope, GPS.  Although such position tracking sensor are well-known in the art, there is no prima facie basis found to modify Blumenthal with such sensors because Blumenthal’s AR device is a stationary computer terminal without any obvious reasons for position tracking sensors.
Regarding claims 3, 9, and 10, Blumenthal is silent with respect to the respective claimed limitations, which are related to the “portable”/”position tracking sensors” aspect of the invention.  Thus, there is no prima facie basis for modifying Blumenthal to meet the limitations of Claims 3, 8-10 since Blumenthal’s AR device is a stationary computer terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664